          Case 19-20906        Doc 5    Filed 05/28/19       Entered 05/28/19 15:28:56            Page 1 of 2

                        United States Bankruptcy Court
                                   District of Connecticut
                                                                                              Filed and Entered
                                                                                                  On Docket
                                                                                                May 28, 2019


In re:
         Kevin Joseph Danner
                                                                                         Case Number: 19−20906 jjt
         Stephanie Lynn Danner                                                           Chapter: 13
         Debtor*




                                     DEFICIENCY NOTICE AND
                   NOTICE OF DISMISSAL OF CASE FOR FAILURE TO CURE DEFICIENCY


           The above−referenced case was commenced on May 28, 2019 (hereafter, the "Petition Date") with the
following Petition Date Deficiencies indicated below:

             I.    DOCUMENTS REQUIRED TO BE FILED WITH THE PETITION

            NOTICE is hereby given that in accordance with the applicable provisions of 11 U.S.C. § 521, Federal
Rule of Bankruptcy Procedure 1007, and D. Conn. Bankr. L.R. 1007−1, the documents indicated below have not been
filed with the Petition:

    Voluntary Petition (Official Form 101) is incomplete. All required pages have not been filed. Please file an
    amended voluntary petition which must include all required pages.

    Statement of Social Security Number (Official Form B121)

    List of Creditors/Creditors Not Uploaded

   Missing Attention Lines on List of Creditors − when uploading creditors or when filing a list of creditors the
   address of any business entity such as a corporation, partnership or bank, shall include in the full address, an
   attention line to an Officer, President, Director, Manager or General Agent of the business entity.

            YOU ARE FURTHER NOTIFIED, failure to cure the above deficiencies within five (5) days of the
Petition Date shall result in the DISMISSAL of your case.


             II.   DOCUMENTS REQUIRED TO BE FILED WITH THE PETITION OR WITHIN
                   FOURTEEN DAYS OF THE PETITION

            NOTICE is hereby given that in accordance with the applicable provisions of 11 U.S.C. § 521, Federal
Rule of Bankruptcy Procedure 1007, and D. Conn. Bankr. L.R. 1007−1, the documents indicated below, and not filed
to date or incorrectly filed to date, must be filed with the Court within fourteen days of the Petition Date:

    Schedules A/B, C, D, E/F, G, H, I, J (Official Forms B106A/B−B106J2 for Individuals, Official Forms
    B206A/B−B206H for Non−Individuals, Schedule C is not required for Non−Individual debtor)

    Summary of your Assets and Liabilities and Certain Statistical Information (Official Form B106Sum for
    Individuals, Official Form B206Sum for Non−Individuals)

    Statement of Financial Affairs (Official Form B107 for Individuals, Official Form B207 for Non−Individuals)

    Attorney's Disclosure of Compensation (Directors Form B2030)
         Case 19-20906            Doc 5       Filed 05/28/19          Entered 05/28/19 15:28:56       Page 2 of 2


     Credit Counseling Certificate (See 11 U.S.C. § 521 (b)(1)), Motion for Determination of Exigent Circumstances
     (See § 109(h)(3)), or Motion for Exemption from Credit Counseling (See § 109(h)(4)). See Bankruptcy Rules
     1007(b)and (c).

     Declaration about Debtor's Schedules (Official Form B106dec for Individuals, Form B206dec for
     Non−Individuals)

     Bankruptcy Petition Preparers Notice, Declaration and Signature (Official Form B119)

     Chapter 13 Plan

     Chapter 13 Statement of your Current Monthly Income and Calculation of Commitment Period and Chapter 13
     Calculation of your Disposible Income (Official Forms B122C−1, B122C−2)


     Other


             III.    DISMISSAL OF CASE FOR FAILURE TO CURE DEFICIENCY / DEFICIENCIES

             YOU ARE HEREBY NOTIFIED failure to timely cure the deficiencies noted in Section I and/or Section
II            shall result in the DISMISSAL of your case.

             NOTE: Moving parties without an attorney have an additional three (3) days to cure the deficiencies.

           YOU ARE FURTHER NOTIFIED that if you filed an Application to Pay the Filing Fee in Installments,
and you fail to pay the full filing fee by the final installment due date or any due date extended beyond the final
installment due date, in accordance with Federal Rules of Bankruptcy Procedure 1006(b), shall result in DISMISSAL
of your case.

Official Bankruptcy Forms are available on our website www.ctb.uscourts.gov




Dated: May 28, 2019                                                                          BY THE COURT



                                                                                              Myrna Atwater
                                                                                              Clerk of Court


United States Bankruptcy Court                                                      Tel. (860) 240−3675
District of Connecticut                                                             VCIS* (866) 222−8029
450 Main Street, 7th Floor                                                          * Voice Case Information System
Hartford, CT 06103                                                                  http://www.ctb.uscourts.gov
                                                                                    Form 119 − kt
*For the purposes of this notice, "Debtor" means "Debtors" where applicable.
